Citation Nr: 9933854	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 1965 
and September 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  The recently submitted Supplemental Report of Cause of 
Death shows that the veteran died on December [redacted], 1996 
as the result of adult respiratory distress syndrome due to a 
bone marrow transplant, acute myelogenous leukemia and 
asbestosis, by history.  

2.  The veteran is shown to have had likely asbestos exposure 
during service and in connection with his shipyard occupation 
after service.  

3.  The appellant's claim for service connection for the 
cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that the veteran's in-service 
exposure to asbestos contributed to his death.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

The evidence shows that the veteran died on December [redacted], 
1996.  The initial death certificate, issued in December 
1996, listed the causes of the veteran's death as 
interstitial pneumonitis, bone marrow transplant and acute 
myelogenous leukemia.  

The appellant argues that the veteran's cause of death was 
due to respiratory disease developed as a result of in-
service exposure to asbestos while serving aboard various 
naval vessels from November 1961 to August 1969.  The Board 
notes that the veteran detailed his in-service asbestos 
exposure in a December 1991 written statement in which he 
explained that while in service he worked in engine rooms 
during shipyard overhauls and used asbestos packing and 
gasket materials.  The veteran also stated that he had been 
exposed to asbestos an average of eight to nine hours per 
day, five days a week, during overhauls and that he was 
further exposed to airborne asbestos fibers when "piping 
lagging and insulation was removed for repair of [e]ngine 
[r]oom equipment."  

Furthermore, the record includes a Supplemental Report of 
Cause of Death which lists adult respiratory distress 
syndrome as the immediate cause of the veteran's death and 
asbestosis, by history as an underlying cause of the 
veteran's death.  

In light of the evidence suggesting that the veteran's cause 
of death might have been due to respiratory disability 
related to his in-service asbestos exposure, the Board finds 
that the appellant's claim of service connection for the 
cause of the veteran's death is well grounded.  



ORDER

As the claim of service connection for the cause of the 
veteran's death is well grounded, the appeal is allowed to 
this extent, subject to further action as discussed 
hereinbelow.



REMAND

The record includes a March 1992 VA report of non-
tuberculosis diseases and injuries examination which noted a 
diagnosis of asbestos exposure and stated that the "evidence 
of asbestos exposure [was] based on bilateral pleural 
thickening on [a] chest x-ray report."  The report also 
stated that there was no evidence of true asbestosis.  The 
report noted additional diagnoses of airway obstruction, 
which likely represented asthma, and a history of 
tuberculosis.  

A June 1992 report of VA non-tuberculosis diseases and 
injuries examination noted that the veteran had a history of 
asbestos exposure and that previous chest x-rays demonstrated 
pleural plaque and pleural calcification.  The report also 
stated that pleural plaques and calcifications were 
consistent with asbestos exposure but do not prove 
asbestosis.  

In the appellant's April 1998 substantive appeal, she stated 
that the attending physician at the veteran's death focused 
on the leukemia and bone marrow transplant rather than his 
respiratory disease.  Specifically, she stated that when the 
veteran's "asbestosis finally manifested itself in the form 
of Adult Respiratory Distress Syndrome, it was overshadowed 
by leukemia.  This finally resulted in an incorrect diagnosis 
of the cause of death which has now been corrected by 
autopsy."  

The record also includes an August 1998 Supplemental Report 
of Cause of Death, which stated that the reason for providing 
the supplemental information was due to autopsy findings and 
additional information for classifying the veteran's cause of 
death.  The supplemental causes of death were listed as adult 
respiratory distress syndrome due to bone marrow transplant, 
acute myelogenous leukemia and asbestosis, by history.  

The Board observes that the RO received the August 1998 
Supplemental Report of Cause of Death on October 19, 1998 and 
that it certified the appellant's appeal to the Board on May 
10, 1999.  However, the RO's last consideration of evidence 
submitted by the appellant was a September 18, 1998 
Supplemental Statement of the Case, which predated the 
appellant's submission of the Supplemental Report of Cause of 
Death.  

The Board further observes that the March 1997 report of 
postmortem examination indicated that in November 1996 the 
veteran had been admitted to Richland Memorial Hospital, 
where he remained until his death in December 1996.  Other 
than the report of postmortem examination, no other records 
from Richland Memorial Hospital are associated with the 
claims folder.  

In light of the VA examination reports, evidence which has 
yet to be considered by the RO, and pertinent treatment 
records which are not associated with the claims folder, the 
Board is REMANDING this case to the RO for completion of the 
following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated the veteran for any respiratory 
disorders since service.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, to specifically 
include treatment records from Richland 
Memorial Hospital, which have not been 
previously secured.  

2.  The RO should contact Dr. Kamar 
Godder and request that he provide 
further information to support the 
corrected death certificate modifying the 
cause of death to include adult 
respiratory distress syndrome and 
asbestosis by history.  Dr. Godder should 
also be asked to provide any additional 
information or opinion as to the nature 
and likely etiology of the veteran's 
respiratory diseases.  Any records 
obtained should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the 
appellant's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






